UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABKCO MUSIC, INC., COLGEMS-EMI MUSIC,
INC., EMI ALGEE MUSIC CORP., EMI APRIL
MUSIC INC., EMI BLACKWOOD MUSIC, INC.,
EMI CONSORTIUM MUSIC PUBLISHING, INC.
d/b/a EMI FULL KEEL MUSIC, EMI
CONSORTIUM SONGS, INC. d/b/a EMI
LONGITUDE MUSIC, EMI FEIST CATALOG
INC., EMI ROBBINS CATALOG INC., EMI
UNART CATALOG, INC., JOBETE MUSIC CO.,
INC., SCREEN-GEMS-EMI MUSIC INC.,                                   OPINION AND ORDER
STONE AGATE MUSIC, STONE DIAMOND
MUSIC CORP., RODGERS & HAMMERSTEIN                                      15 Civ. 4025 (ER)
HOLDINGS LLC, PEER INTERNATIONAL
CORPORATION, PSO LIMITED, PEERMUSIC
LTD., PEERMUSIC III, LTD., SONGS OF PEER,
LTD., SPIRIT CATALOG HOLDINGS S.A.R.L.,
TOWSER TUNES, INC., TOWSER NEWCO
LTD., SPIRIT TWO MUSIC, INC., WARNER-
TAMERLANE PUBLISHING CORP., and WB
MUSIC CORP.,

        Plaintiffs/Counterclaim-Defendants,

                – against –

WILLIAM SAGAN, NORTON LLC, BILL
GRAHAM ARCHIVES, LLC d/b/a
WOLFGANG’S VAULT, BILL GRAHAM
ARCHIVES, LLC d/b/a CONCERT VAULT,
BILL GRAHAM ARCHIVES, LLC d/b/a MUSIC
VAULT, and BILL GRAHAM ARCHIVES, LLC
d/b/a DAYTROTTER,

        Defendants/Counterclaim-Plaintiffs.


Ramos, D.J.:

       This case concerns whether Defendants properly licensed Plaintiffs’ copyrights in

approximately 200 musical compositions (“Musical Works”) included in live concert recordings

that Defendants made available for download and streaming on their websites. On March 30,
2018, the Court granted in part and denied in part the parties’ cross-motions for summary

judgment. Doc. 255; Doc. 262 (“Op.”). The Court assumes familiarity with the facts and

holdings contained in that Opinion.

       Defendants have moved for reconsideration of nearly every aspect of the Court’s

Opinion. Doc. 257. Because Defendants’ arguments are incorrect, newly raised, or immaterial

to the Court’s holdings, Defendants’ motion is DENIED.

I.     LEGAL STANDARD

       Under Local Civil Rule 6.3, reconsideration may be granted only where the Court has

overlooked controlling decisions of law or factual matters that were “put before it on the

underlying motion . . . and which, had they been considered, might have reasonably altered the

result.” Mikol v. Barnhart, 554 F. Supp. 2d 498, 500 (S.D.N.Y. 2008) (quoting Greenwald v.

Orb Commc’ns & Mktg., Inc., No. 00 Civ. 1939 (LTS) (HBP), 2003 WL 660844, at *1

(S.D.N.Y. Feb. 27, 2003)). Under such circumstances, a motion for reconsideration may be

granted “to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). “Reconsideration of

a court’s previous order is an ‘extraordinary remedy to be employed sparingly in the interests of

finality and conservation of scarce judicial resources.’” Parrish v. Sollecito, 253 F. Supp. 2d

713, 715 (S.D.N.Y. 2003) (quoting In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613,

614 (S.D.N.Y. 2000)). “Where the movant fails to show that any controlling authority or facts

have actually been overlooked, and merely offers substantially the same arguments he offered on

the original motion or attempts to advance new facts, the motion for reconsideration must be

denied.” Mikol, 554 F. Supp. 2d at 500.



                                                 2
II.        DISCUSSION

           As noted, Defendants have challenged nearly every aspect of the Court’s Opinion (as

well as earlier orders). The Court will address each argument in turn.

      A.      Discovery

           As an initial matter, Defendants complain of certain discovery rulings issued by

Magistrate Judge Pitman or this Court. Defs.’ Mem. 4–6. However, Defendants never opposed

summary judgment on the grounds that they “cannot present facts essential to justify [their]

opposition.” Fed. R. Civ. P. 56(d). Accordingly, Defendants cannot now, through a motion for

reconsideration of the Court’s Opinion, claim they need additional discovery or challenge

discovery rulings that were issued months before they briefed the summary judgment motion. 1

      B.      Joinder of Towser Tunes, Inc. and Towser Newco Ltd.

           As explained in the Opinion, at oral argument on March 26, 2018, the Court granted

Plaintiffs leave to join Towser Tunes, Inc. and its subsidiary Towser Newco Ltd. as the “real

part[ies] in interest” to resolve Defendants’ objection in its sur-reply that the ultimate parent of

those entities, Plaintiff Spirit Catalog Holdings, S.a.r.l., did not have standing to sue. Op. 19–21

(quoting Fed. R. Civ. P. 17(a)(3)). As the Court explained, there was no dispute that the Towser

entities had standing to sue, and “their joinder would not prejudice Defendants as no new

discovery was required, and the subsidiaries had the same officers, executives and business




1
  Defendants also claim that Plaintiffs, by “deny[ing] that Defendants have paid all sums owed,” Pls.’
Counter 56.1 ¶ 7, reneged on an earlier promise to not dispute that Defendants made payments pursuant to
purported compulsory licenses, Ranahan Decl. Ex. M, at 21:6–16. There is no contradiction between
these two positions. Although Defendants indisputably made certain payments pursuant to purported
compulsory licenses, Plaintiffs assert (and the Court held) that those licenses are invalid, and thus those
payments are insufficient to compensate Plaintiffs for what was actually infringing use of the Musical
Works.


                                                    3
operations as Spirit.” Op. 21; see also Fed. R. Civ. P. 21 (“On motion or on its own, the court

may at any time, on just terms, add or drop a party [to correct misjoinder or nonjoinder].”).

        Defendants argue that joinder of the Towser entities violated due process because

Defendants had not had a chance to take any discovery from them or respond to any pleading

filed by them. However, before the Court joined the Towser entities, Defendants could not

specify any discovery that they needed from them. Oral Arg. Tr. 10:21–11:6. Defendants now

contend that they need “an investigation into actual damages or lack thereof . . . , payments

made, the value of their copyrights, among other issues.” Defs.’ Mem. 9. However, Defendants

have not explained how this discovery would in any respect differ from the discovery they have

already taken from two related entities: Plaintiff Spirit Catalog Holdings, S.a.r.l., which is the

Towser entities’ ultimate parent; and Plaintiff Spirit Two Music, Inc., which shares offices and

officers with Towser Tunes, Inc. 2 Nor is there any need for further pleadings from the Towser

entities, as they are asserting the same copyright claims already pleaded. See Fed. R. Civ. P.

17(a)(3) (“After ratification, joinder, or substitution, the action proceeds as if it had been

originally commenced by the real party in interest.”); Clorox Int’l Co. v. Int’l Trade Expo, Inc.,

No. 94 Civ. 0938 (JSM), 1995 WL 106104, at *8 (S.D.N.Y. Mar. 9, 1995) (“[E]ven if plaintiff’s

corporate parent were the real party in interest, all that would be necessary would be a change in

the caption of this case.”). Accordingly, Defendants are not prejudiced by joining these parties,

and it was not clearly erroneous or manifestly unjust to do so. 3


2
 Although Defendants point out that Plaintiff Spirit Catalog Holdings, S.a.r.l. does not share offices and
officers with Towser Tunes, Inc., they ignore that Plaintiff Spirit Two Music, Inc. does.
3
 In a footnote, Defendants similarly object to the substitution of Rodgers & Hammerstein Holdings LLC
for Imagem Music LLC after the latter transferred its interest in certain musical works to the former.
Defs.’ Mem. 10 n.16. For the same reasons, it was not clearly erroneous or manifestly unjust to order
“the transferee to be substituted in the action.” Op. 1 n.1 (quoting Fed. R. Civ. P. 25(c)).


                                                     4
         For the first time, Defendants now contend that Towser Newco Ltd. dissolved in 2013

and thus cannot be a Plaintiff. Defs.’ Mem. 8–9. While Defendants may make any applications

concerning the capacity of Towser Newco Ltd. to sue that they deem appropriate, a motion for

reconsideration is not an appropriate vehicle to raise this new argument and new fact for the first

time.

        C.      Applicability of § 115(a)(1)

         Next, Defendants contend that the Court erred in holding that they were required to

comply with the additional substantive requirements of § 115(a)(1) of the Copyright Act that

apply when seeking a compulsory license for a musical work to make phonorecords duplicating a

sound recording “fixed by another.” 4 Op. 5 (quoting 17 U.S.C. § 115(a)(1) (2016) 5).

             Defendants argue that these provisions do not apply because they are not duplicating

Plaintiffs’ sound recordings. Defs.’ Mem. 10–11. This argument totally misapprehends what

this case is about. The issue is whether they properly obtained compulsory licenses to use

Plaintiffs’ Musical Works that are reflected in Defendants’ phonorecords. Those phonorecords

duplicate sound recordings that were “fixed by another” because they were originally recorded

by persons other than Defendants—i.e., concert promoters or venue operators who engineered




4
  Those requirements are that (i) such sound recording must be “fixed lawfully”; and (ii) the licensee must
have authorization from “the owner of copyright in the sound recording,” or “if the sound recording was
fixed before February 15, 1972,” from a person who fixed the sound recording “pursuant to an express
license from the owner of the copyright in the musical work or pursuant to a valid compulsory license for
use of such work in a sound recording.” 17 U.S.C. § 115(a)(1).
5
 On October 11, 2018, the Orrin G. Hatch–Bob Goodlatte Music Modernization Act, Pub. L. No. 115-
264, 132 Stat. 3676 (2018), went into effect and amended § 115. The parties have not identified any
amendments that affect this case. Because the Court’s prior Opinion and the parties’ briefs cite the pre-
amendment version of § 115, the Court will continue to do so here for consistency and clarity.


                                                     5
the recordings. Accordingly, Defendants must comply with the requirements of § 115(a)(1)

concerning sound recordings “fixed by another.”

        In their reply, Defendants argue that the sound recordings were not fixed by “another”

because those concert promoters or venue operators, from whom Defendants acquired the

recordings, were their “predecessors.” Defs.’ Reply 4. However, Defendants have pointed to no

authority—let alone controlling authority—holding that when a person acquires a recording from

another person, the latter person is not “another” for purposes of § 115(a)(1). Accordingly,

reconsideration of the Court’s conclusion to the contrary is not warranted.

     D.     Evidence that the Recordings Were “Fixed Lawfully”

        The Court held that Defendants failed to demonstrate that any of their recordings were

fixed lawfully. 6 Op. 34. Defendants now contend that the Court overlooked evidence creating a

triable factual issue as to whether the recordings were so fixed. Defs.’ Mem. 11–13.

        First, Defendants point to the

                                . Ranahan Summ. J. Opp’n Decl. Ex. H, at 337:14–24. However,

there is no basis to conclude that Sagan had personal knowledge that those bandmembers ever

consented to the recording of their concert or that his assertion is anything other than hearsay.

See Fed. R. Evid. 602, 802. This testimony is therefore inadmissible to prove the consent of

those bandmembers.

        Second, Defendants submit a 1993 license agreement purporting to license numerous

concert recordings from a Bill Graham entity to a third party. Ranahan Decl. Ex. N. As an

initial matter, this agreement was never submitted on summary judgment and may not be



6
 A recording of a live musical performance is not lawfully fixed if it was recorded “without the consent
of the performer or performers involved.” 17 U.S.C. § 1101(a); see Op. 29.


                                                    6
considered on reconsideration. In any event, the license agreement provides no evidence that the

recordings were fixed lawfully, as the agreement explicitly makes no representations as to artists’

consents and requires that such consents be obtained before using the recordings. Id. ¶¶ 3.03,

7.03.

        Third, Defendants argue that the concert producers and sound engineers who recorded the

concerts—and who Defendants claim are their predecessors—are joint owners of the copyright

in the sound recordings. See In re Cellco P’ship, 663 F. Supp. 2d 363, 369 (S.D.N.Y. 2009)

(“[T]he author of a sound recording is the performer(s) whose performance is fixed, or the record

producer who processes the sounds and fixes them in the final recording, or both.” (citation

omitted)). However, Defendants “bear[] the burden of establishing that each of the putative co-

authors (1) made independently copyrightable contributions to the work; and (2) fully intended

to be co-authors.” Thomson v. Larson, 147 F.3d 195, 200 (2d Cir. 1998). Here, where there is

no admissible evidence that any performers ever consented to being recorded, let alone fully

intended to be co-authors with recording engineers (some of whom are unidentified), Defendants

have not sustained their burden of establishing joint ownership of the copyright in the sound

recordings.

        Even assuming Defendants had sustained that burden, Defendants might then be able to

argue that their exploitation of the post-1972 recordings was “authorized by the owner of

copyright in the sound recording.” 17 U.S.C. § 115(a)(1). However, this would do nothing to

establish that the sound recordings were “fixed lawfully,” which remains an independent

requirement. Id. To do so, Defendants would need to show that the recordings were made with

“the consent of the performer or performers involved.” 17 U.S.C. § 1101(a); see also 3 Melville

B. Nimmer & David Nimmer, Nimmer on Copyright § 8E.03[A][3] (2018) (“[F]ixation of their



                                                7
work, without permission from each performer, violates the statute.”). Defendants have entirely

failed to create a triable issue on this score, and their joint ownership argument does not change

that.

          Fourth, Defendants claim that the Court added a requirement that performers’ consent be

“written.” The Court did no such thing. Rather, ruling on summary judgment, the Court

required that there be “admissible evidence sufficient to support a finding” of performer consent.

Fitzgerald v. Henderson, 251 F.3d 345, 361 (2d Cir. 2001). Defendants adduced no admissible

evidence that the performers consented, whether in writing or orally. David Hewitt’s testimony

that it was “common practice” for the engineer to have a recorded copy of the concert, Defs.’

Counter 56.1 ¶ 33, does not support a finding that any particular performers actually consented to

recording, of which Hewitt had no personal knowledge, see Fed. R. Evid. 602.

          Fifth, as explained in the Court’s Opinion, the Joint Exploitation Agreements submitted

by Defendants did not purport to acknowledge that the recordings were lawfully made with

performer consent. Op. 30–32. Defendants now submit four agreements with artists or their

entities purporting to release claims concerning certain recordings or license recordings from Bill

Graham Archives LLC. Sagan Decl. B–E. These agreements were never submitted on summary

judgment and may not be considered now. Moreover, Defendants do not explain how these

agreements acknowledge that the original fixation of these recordings was consensual and

lawful.

          In sum, Defendants have adduced no admissible evidence that the recordings at issue

were lawfully fixed. The Court’s holding that there was no triable issue on that question was not

clearly erroneous or manifestly unjust. 7


7
 In addition, Defendants suggest that Plaintiffs had the burden to show that Defendants’ recordings were
unauthorized. That misstates the law. It was Defendants that asserted the defense that they held valid
                                                   8
     E.      Implied License and Estoppel

          The Court held that Defendants did not have an implied license for Plaintiffs’ Musical

Works because there was no “meeting of the minds.” Op. 42–44. While the Court noted that the

parties never had communications with each other indicating a meeting of the minds, Defendants

now contend that the Court should have focused on Defendants’ interactions with the Harry Fox

Agency (“HFA”), who Defendants claim acted as Plaintiffs’ agent. 8 Defs.’ Mem. 14–16.

        Defendants’ argument fails. The “inherent assumption” of HFA—just like Plaintiffs—

was Defendants’ “compliance with the commands of Section 115.” Op. 44. Indeed, HFA’s

communications with Defendants explicitly stated that

                                                                . Op. 36


•   . Because Defendants failed to comply with § 115, including the requirement of lawful

fixation, there was no meting of the minds with Plaintiffs or HFA.

          For the same reason, Defendants cannot show that Plaintiffs or HFA “‘knew’ that their

conduct was infringing” as required to establish the first element of estoppel. Op. 46. HFA and

Plaintiffs were operating under the assumption that Defendants were not infringing by complying

with § 115. Defendants have submitted no evidence to rebut that premise. 9


licenses, and “[t]he burden of proving that a license exists falls on the party invoking the defense.”
Associated Press v. Meltwater U.S. Holdings, Inc., 931 F. Supp. 2d 537, 561 (S.D.N.Y. 2013) (citing
Graham v. James, 144 F.3d 229, 236 (2d Cir. 1998)); see also FameFlynet, Inc. v. Shoshanna Collection,
LLC, 282 F. Supp. 3d 618, 625 (S.D.N.Y. 2017) (“Where the dispute turns on whether a license is held by
the accused infringer, the defendant bears the burden to come forward with evidence of a license.”
(quoting Agence France Presse v. Morel, 769 F. Supp. 2d 295, 302 (S.D.N.Y. 2011))).
8
  “Although HFA acts to ‘streamline the procedures created by §§ 115(b) and 115(c),’ the ‘[l]icenses
issued by [HFA] do not . . . alter the basic rights and obligations of the licensee under § 115.’” Op. 36
(alteration in original) (quoting EMI Entm’t World, Inc. v. Karen Records, Inc., 603 F. Supp. 2d 759,
763–64 (S.D.N.Y. 2009), amended in part on other grounds, 681 F. Supp. 2d 470 (S.D.N.Y. 2010)).
9
  Relatedly, Defendants’ contention that there is a “factual question as to whether an HFA license is
negotiated or compulsory” misses the mark. Defs.’ Mem. 14. However one labels the license, the fact
remains that Defendants and HFA’s communications expressly indicated that
                                                     9
     F.      Audiovisual Works

          Section 115 provides for a “compulsory license to make and distribute phonorecords” of

a musical work. 17 U.S.C. § 115(a)(1). “Phonorecords” are “material objects in which sounds,

other than those accompanying a motion picture or other audiovisual work, are fixed.” 17 U.S.C.

§ 101. Based on the clear exclusion of audiovisual works from the statutory definition of

“phonorecords,” the Court concluded that Defendants could not obtain compulsory licenses for

any of the audiovisual recordings that they offered online. Op. 26–28.

          Defendants claim that this was erroneous but cannot cite a single case—let alone a

controlling case—supporting their contrary and counterintuitive interpretation of the statute. 10

Reconsideration of this point is denied.

     G.      Willfulness

          “A copyright holder seeking to prove that a copier’s infringement was willful must show

that the infringer ‘had knowledge that its conduct represented infringement or . . . recklessly

disregarded the possibility.’” Bryant v. Media Right Prods., Inc., 603 F.3d 135, 143 (2d Cir.

2010) (quoting Twin Peaks Prods., Inc. v. Publ’ns Int’l Ltd., 996 F.2d 1366, 1382 (2d Cir.

1993)). The Court held as a matter of law that Defendants willfully infringed with respect to all




                                                                                      . Op. 36.
Defendants have submitted no evidence indicating that HFA varied the key § 115 requirements at issue
here, including the requirement of lawful fixation.
10
  Because “[t]he term ‘phonorecords’ includes the material object in which the sounds are first fixed,” 17
U.S.C. § 101, the Court recognized in a footnote that phonorecords include “studio equipment on which
‘sounds are first fixed,’” as well as “commercially available objects such as records and CDs.” Op. 27
n.22. Misinterpreting this footnote, Defendants suggest that the Court erroneously stated that “studio
equipment” that enables the recording process, such as a tape recorder or mixing board, is a phonorecord.
That is clearly not the kind of “studio equipment” to which the Court was referring. Rather, the studio
recording medium in which sounds are first fixed, such as a reel-to-reel tape or computer hard drive,
qualifies as a phonorecord.


                                                   10
audiovisual recordings, pre-1972 audio recordings, and recordings covered by the UMG

agreement. Op. 50.

         Defendants challenge that ruling principally by citing to a single sentence in Bill Graham

Archives marketing materials stating that



                          . Defendants suggest that this sentence left “open” the possibility that

the recordings could be exploited without artist approval. Defs.’ Mem. 19. However, the same

document stated that



                                            . This document’s reference to

                                                        , in conjunction with other voluminous,

undisputed evidence of willfulness, does not create a triable issue of willfulness as to the

categories of recordings described above. 11 Rather, this material supports a finding that

Defendants, at a minimum, recklessly disregarded the possibility of infringement.

         As the Court explained, this evidence includes the following:

     •   The acquired collections informed Defendants that they were not necessarily acquiring
         intellectual property rights, warned of the significant licensing issues that Defendants
         would need to overcome, and made no representation regarding, or did not provide,
         performer contracts, Defs.’ Counter 56.1 ¶¶ 17–22, 33–35;

     •   Defendants never obtained the consent of the copyright holders in the Musical Works;

     •   The HFA agreements informed Defendants



11
  Defendants also point to their efforts to secure licenses from HFA and record labels as evidence of non-
willfulness. As the Court explained, this evidence creates a triable issue of willfulness as to certain
recordings covered by HFA licenses and post-1972 audio recordings covered by the Sony and Warner
agreements, but does not create a triable issue as to any audiovisual recordings, pre-1972 audio
recordings, or recordings covered by the UMG agreement. Op. 49–50.


                                                   11
    •        Defendants' Joint Exploitation Agreements with Sony and Warner expressly excluded
             audiovisual recordings, Lundberg Deel. Ex. 2, § 3.6(f); id. Ex. 3, § 10.3; Defs.' Counter
             56.1 ,I 79;

    •        Pre-1 972 recordings were not "fixed pmsuant to an express license from the owner of the
             copyright in the musical work or pmsuant to a valid compulsory license for use of such
             work in a sound recording," 17 U.S .C. § 115(a)(l); and

    •        There were no Section 1 Notices under the UMG agreement pmpo1i ing to authorize the
             exploitation of any recordings featuring UMG aiiists.

See Op. 48-49.

             Accordingly, Defendants have pointed to no overlooked evidence that could reasonably

alter the Comi's conclusion on the issue of willfolness.

        H.      Sagan's Individual Liability

             Defendants contend that the Comi conflated direct and vicai·ious liability for pmposes of

assessing Sagan's individual liability. Defs.' Mem. 20-23. That is incoITect. Although the

Comi noted that, in light of his authority over the Defendant entities and his ownership of Norton

LLC, Sagan "has the ability to supervise infringing activity and has a financial interest in that

activity," which could establish his vicai-ious liability, Op. 51 (quoting Capitol Records LLC v.

Redigi Inc. , No. 12 Civ. 95 (RJS), 2014 WL 4354675 , at *2 (S.D.N.Y. Sept. 2, 2014)), the Comi

explicitly granted summaiy judgment to Plaintiffs for "direct infringement by individual

Defendant Sagan," Op. 52; see also Op. 52 n.33 (granting summary judgment "on that basis [of

direct liability] alone" since Plaintiffs did not plead vicarious liability).

             Contraiy to Defendants' contentions, undisputed evidence suppo1is the conclusion that

Sagan directly infringed as a matter oflaw. "[A]n individual, including a co1porate officer, ...

who personally paiiicipates in [infringing] activity[] is personally liable for infringement."


                                                     12
UMG Recording, Inc. v. Escape Media Grp., Inc., No. 11 Civ. 8407, 2014 WL 5089743, at *25

(S.D.N.Y. Sept. 29, 2014) (first alteration in original) (quoting Arista Records LLC v. Lime Grp.

LLC, 784 F. Supp. 2d 398, 437 (S.D.N.Y. 2011)) (holding company co-founders directly and

secondarily liable because they directed the infringements). Here, not only did Sagan have “final

decision-making authority” over the Defendant entities, Dickstein Decl. Ex. 2, at 43:1–3, as well

as knowledge of the licensing problems presented by the collection, Defs.’ Counter 56.1 ¶¶ 17–

19, 21, 27, 33–35, he actually instructed his employees with respect to “which concerts to make

available for download or not” and his plans to “start digitizing tape recordings with an eye

towards making them available on a public website,” Dickstein Decl. Ex. 1, at 54:3–9, 55:23–

56:5, 107:3–15. Because Sagan personally directed the infringing activity, and Defendants point

to no evidence disputing that, Sagan is personally liable for infringement as a matter of law. 12

      I.    Evidentiary Issues

        Defendants also claim that the Court made several evidentiary errors warranting

reconsideration. Defs.’ Mem. 23–25. Defendants are mistaken.

        First, Defendants contend that cease-and-desist letters that they received from third

parties constituted hearsay. However, “[c]ease-and-desist letters are not hearsay when offered to

show bad faith and willful infringement.” John Wiley & Sons, Inc. v. Book Dog Books, LLC, 327

F. Supp. 3d 606, 629 (S.D.N.Y. 2018). Here, the letters warned that Defendants potentially

lacked necessary licenses and could be infringing, and they were admissible for the limited




12
  Because Sagan “authorized the [infringing] use,” he may also be liable for “contributory infringement.”
Softel, Inc. v. Dragon Med. & Sci. Commc’ns, Inc., 118 F.3d 955, 971 (2d Cir. 1997) (alteration in
original) (quoting Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 437 (1984)).
Nonetheless, Sagan may be held liable under either direct or secondary theories for his personal direction
of infringement. See UMG Recording, 2014 WL 5089743, at *25.


                                                   13
purpose to show that “Defendants were on notice as to their allegedly infringing activity.” Op.

17 & n.16. 13

        Second, Defendants contend that the Court should not have excluded a supplemental

declaration from Matthew Lundberg explaining that a spreadsheet indicating the date that songs

were first streamed in many cases actually indicated simply the date the song was streamed

internally as a test rather than to the public. The date that songs were made publicly available

was relevant to the issue of whether Defendants timely filed a Notice of Intention to Obtain

Compulsory License (“NOI”) before exploiting the work. The Court excluded Lundberg’s

supplemental declaration on the basis that it impermissibly created a material issue of fact by

contradicting his prior sworn testimony that Defendants always published songs online before

filing NOIs. Op. 37 n.28 (citing Trans-Orient Marine Corp. v. Star Trading & Marine, Inc., 925

F.2d 566, 572 (2d Cir. 1991)). Regardless of whether the Court considered or excluded this

declaration, which purported to create additional factual issues surrounding the dates, it would

not affect the Court’s holding, because other record evidence already led the Court to conclude

that “there is a disputed question of fact as to whether and which NOIs were actually submitted

after the first download or streaming of a phonorecord and in the absence of an HFA license.”

Op. 38. Given that there is already a disputed issue on NOI timeliness, considering Lundberg’s

supplemental declaration would not have reasonably altered the result, so reconsideration of this

issue is unwarranted.



13
   Nor are the third-party cease-and-desist letters improper character evidence. “Rule 404(b) does not
preclude [the] letters because ‘evidence of [other] bad actions may be admissible to show “motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” On
this basis . . . [c]ourts . . . consider the alleged infringer’s receipt of and response to cease-and-desist
letters . . . .’” John Wiley, 327 F. Supp. 3d at 630 (second and third alterations in original) (quoting Gucci
Am., Inc. v. Guess?, Inc., 858 F. Supp. 2d 250, 253 (S.D.N.Y. 2012)).


                                                     14
       Third, Defendants appear to challenge the Court’s decision to exclude replacement copies

of the Joint Exploitation Agreements that included schedules of covered artists and

performances. The Court did not admit these supplemental submissions because they did not

include artist authorizations and did not purport to provide artist consent for fixation of the

recordings, which in any event would be hearsay. Op. 30 n.25. Defendants provide no

explanation why this decision was erroneous. Defendants further argue that the Court

misinterpreted the UMG agreement in concluding that




                                           Defendants do not explain how the plain text of the

UMG agreement leads to any other conclusion or how the Court’s interpretation was erroneous,

much less clearly erroneous.




                                                 15
III.   CONCLUSION

       For the reasons set forth above, Defendants' motion for reconsideration is DENIED. The

parties are directed to appear before the Court for a status conference on April 18, 2019, at 4:00

p.m. The Clerk of the Court is respectfully directed to terminate the motion, Doc. 257.

       It is SO ORDERED.

Dated: March 25, 2019
       New York, New York


                                                            EdgardoRkos, U.S.D.J.




                                                16
